Title: To Thomas Jefferson from Robert Smith, 14 November 1805
From: Smith, Robert
To: Jefferson, Thomas


                  The Proposed Bill for establishing a naval Militia provides that such Militia shall be formed into Companies each to be commanded by a Lieutt. Commandant & a 2nd. Lieutenant, and that every Company so Commanded shall be liable to perform duty on any of the publick armed vessels of the U.S. In every such case then the Militia Company would be under the Command of not only their own Officers but of all the Commissioned, Warrant and Petty Officers of the Ship, appointed, not by the State Government as the Constitution requires, but by the President of the U.S. They might morever be thus compelled to perform duty beyond the limits of the U.S.; whereas by the Constitution Militia can be called forth only to execute the laws of the Union to suppress insurrections and to repel invasions.
                  On board a frigate there never is a Lieutenant of so high a grade as that of Lieutt Commandant. The Militia Officer attached with his Company to a publick ship would then be next in rank and command to the Captain. This is a Station of great responsibility and to which no person is competent who has not had much experience on board a Man of war. Under such an arrangement a mere Seaman without any knowledge of Naval tacticks would at once be introduced into a publick Vessel with a Command over Lieutenants who have been serving in our Navy five or Six years and with great reputation, and who according to the principles that obtain in all armies & Navies would feel themselves degraded and who of course would resign. This would be a serious misfortune as their places could not be easily supplied. I have learned since I have been in the Nav. Dept. that it Requires many years to make a Navy Officer. Although most of the Officers introduced into the Navy, since the year 1800 have been constantly at Sea yet not one of them is qualified for the Station of a Lieutenant on board a Man of War.
                  The proposed Bill provides for training the naval militia. The authority of training the Militia does not belong to the General Government. It is reserved for the States. Congress can prescribe the discipline according to which the Militia are to be trained under the authority of the States. 
                  Respecty
                  
                     Rt Smith 
                     
                  
               